 1
 2
 3
 4
 5
 6                          UNITED STATES DISTRICT COURT
 7                       SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   RANDALL J. BOWLSBY,                               Case No.: 18-CV-2740 W (LL)
10                                    Plaintiff,
                                                       ORDER GRANTING JOINT
11   v.                                                MOTION FOR DISMISSAL WITH
                                                       PREJUDICE [DOC. 26]
12   WELLS FARGO BANK, N.A., et al.,
13                                 Defendants.
14
15        Parties have filed a joint motion for dismissal of this case with prejudice. [Doc.
16   26.] Good cause appearing, this action is dismissed WITH PREJUDICE.
17
18        IT IS SO ORDERED.
19   Dated: March 3, 2020
20
21
22
23
24
25
26
27
28

                                                   1
                                                                                18-CV-2740 W (LL)
